DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 6, Applicant discloses “an inner surface of the trunk lid” again, after 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 8783738 (hereinafter referred to as Watanabe) and further in view of Fannon et al. US 8317237 (hereinafter referred to as Fannon). 

Regarding claim 1, Watanabe teaches a lock device comprising:
a latch (20) that is movable between a locking position (fig5c) where the latch locks a striker (S) and an unlocking position (fig5a);
a ratchet (30) that is movable between an engaging position where the ratchet is brought into engagement with the latch (fig5c) which is moved to the locking position to prevent the latch from moving to the unlocking position and a releasing position (fig5a) where the ratchet releases the latch;  
a lever (120) configured to move the ratchet to the releasing position;

a base (10) that supports the latch, the ratchet, the lever and the actuator; and 
a body casing (150, see fig. 3,17) , which is fixed to the base, and which accommodates at least the actuator between the base and the body casing, 
wherein an attaching portion (annotated figure) is provided integrally on and formed as a single piece (see fig.17)  with the body casing; and 
an operating member (operation handle not labeled, see fig3) detachably attachable (via C movement – which moves away from the attaching portion therefore detachably attachable) to the attaching portion and connected to the lever so as to enable the lever to be operated manually, 
wherein the body casing where the attaching portion is provided integrally is configured to accommodate the actuator between the base and itself and is fixed to the base. (fig.1-17)

Since Watanabe does not explicitly show the operating member, Watanabe does not teach:
wherein, when the operating member is operated, the operating member is transitioned from a first posture in which the operating member extends along a placing surface of the base to a second posture in which the operating member is inclined in a direction relative to the placing surface of the base and is lifted up from an inner surface of a trunk lid, the operating member transitioned to the second posture being releasable from the attaching portion.

Fannon teaches a lock device comprising: 
an operating member (18,32) detachably attachable to an attaching portion (12,40,104,65) and connected to a lever (in latch 20) so as to enable the lever to be operated manually, 
wherein when the operating member is operated, the operating member is transitioned (compare fig.2 to fig.5) from a first posture (fig.2) in which the operating extends along a placing surface 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe with the operating member, wherein, when the operating member is operated, the operating member is transitioned from a first posture in which the operating member extends along a placing surface of the base to a second posture in which the operating member inclined in a direction relative to the placing surface of the base and is lifted up from an inner surface of a trunk lid, the operating member transitioned to the second posture being releasable from the attaching portion, as taught by Fannon, in order to provide an angle of movement of the operating member without kinking the cable (Fannon, abstract) and provide a release means from inside the trunk (Fannon fig1). 

Regarding claim 2, Watanabe (in view of Fannon) further teaches the lock device according to claim 1, wherein the operating member (Watanabe) is connected to the lever and is attached to the attaching portion. (Watanabe fig.1-17)

Regarding claim 3, Watanabe (in view of Fannon) further teaches the lock device according to claim 1,
However, Watanabe does not teach the details of the operating member, wherein the operating member comprises: 

wherein the attaching portion is configured to hold the handle in the first posture and to support the handle in the second posture  in which the shaft rises from the proximal end portion as a fulcrum.

Fannon further teaches the lock device, wherein the operating member comprises: 
wherein the operating member is a handle (18,32) configured to be pulled in a direction, wherein a grip portion (32) provided at a distal end portion (left of shaft – fig.5) of a shaft (102,62,68) of the handle extending in the direction in which the handle is pulled, a proximal end portion (near cable 24, fig.5) of the shaft being connected to the lever, 
wherein the attaching portion is configured to hold the handle in the first posture and to support the handle in the second posture  in which the shaft rises (compare fig2 to fig5 – rising is depending on frame of reference) from the proximal end portion as a fulcrum (see fig2 to fig5).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe with the operating member wherein the operating member is a handle configured to be pulled in a direction, wherein a grip portion is provided at a distal end portion of a shaft of the handle extending in the direction in which the handle is pulled, and wherein a proximal end portion of the shaft is connected to the lever, and wherein the attaching portion is configured to hold the handle in the first posture and to support the handle in the second posture  in which the shaft rises from the proximal end portion as a fulcrum, as taught by Fannon, in order to 

Regarding claim 4, Watanabe further teaches the lock device according to claim 3, however, Watanable does not teach the details the attaching portion or operating member. 
Fannon teaches a lock device the attaching portion comprises an accommodating portion (portion created by 65,12,104) into which the proximal end portion of the shaft is inserted, and 
wherein a recessed hole (not labeled, space between 65 and left end of 104, fig.5), into which the proximal end portion of the shaft enters, is provided in a wall portion (‘in’ 65 – wall portion is considered 65) of the accommodating portion that is located on a placing side surface (104) of the base. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe wherein the attaching portion comprises an accommodating portion into which the proximal end portion of the shaft is inserted, and wherein a recessed hole, into which the proximal end portion of the shaft enters, is provided in a wall portion of the accommodating portion that is located on a placing side surface of the base, as taught by Fannon, in order to provide an angle of movement of the operating member without kinking the cable (Fannon, abstract) and provide a release means from inside the trunk (Fannon fig1).

Regarding claim 5, Watanabe (in view of Fannon) further teaches the lock device according to claim 3 , wherein the handle is raised from the first posture to the second posture by the rigidity of a wire (Watanabe, C) that connects the proximal end portion of the shaft with the lever. (Watanabe fig3)

claim 6, Watanabe (in view of Fannon) further teaches the lock device according to claim 1, however, does not explicitly teach the placement of the base and the details of the attaching portion. 
	Fannot teaches the lock device wherein: 
		the placing surface of the base which is configured to attach to the inner surface (not labeled) of the trunk lid ; and 
the attaching portion comprises a rear wall portion (40 – fig7) that extends along the placing surface, a pair of side wall portions (pair of 65 – fig7), and a front wall portion (104-fig7). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe wherein the placing surface of the base which is configured to attach to the inner surface of the trunk lid; and the attaching portion comprises a rear wall portion that extends along the placing surface, a pair of side wall portions, and a front wall portion, as taught by Fannon, in order to provide an angle of movement of the operating member without kinking the cable (Fannon, abstract) and provide a release means from inside the trunk (Fannon fig1).

Regarding claim 7, Watanabe (in view of Fannon) further teaches the lock device according to claim 6, however Watanabe does not teach the particulars of the operating member. 
Fannon teaches the lock device wherein the operating member comprises a shaft (102,62,68), and the front wall portion (104) configures an accommodating portion (portion created by 65,12,104) into which the proximal end portion of the shaft is inserted.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe wherein the operating member comprises a shaft and the front wall portion configures an accommodating portion into which the proximal end portion of the shaft is inserted, as taught by Fannon, in order to provide an angle of movement of the operating 

Regarding claim 8, Watanabe (in view of Fannon) further teaches the lock device according to claim 7, however, Watanabe does not teach wherein the shaft comprises a plurality of engaging portions, the side wall portions of the attaching portion comprise respective engaging portions and the engaging portions of the shaft and the engaging portions of the side wall portions are configured to engage each other.
	Fannon teaches the lock device wherein the shaft comprises a plurality of engaging portions (102,62), the side wall portions of the attaching portion comprise respective engaging portions (surface of 40), and the engaging portions of the shaft and the engaging portions of the side wall portions are configured to engage each other (fig7).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe wherein the shaft comprises a plurality of engaging portions, the side wall portions of the attaching portion comprise respective engaging portions and the engaging portions of the shaft and the engaging portions of the side wall portions are configured to engage each other, as taught by Fannon, in order to provide an angle of movement of the operating member without kinking the cable (Fannon, abstract) and provide a release means from inside the trunk (Fannon fig1).

Regarding claim 9, Watanabe teaches a lock device comprising:
a latch (20) that is movable between a locking position (locks striker) where the latch locks a striker (S) and an unlocking position (unlatches striker); 

a lever (120) configured to move the ratchet to the releasing position; 
an actuator (100) comprising a motor (110) for operating the lever; 
a base (10) that supports the latch, the ratchet, the lever and the actuator; and 
a body casing (150, see fig. 3,17) , which is fixed to the base, 
wherein an attaching portion (annotated figure) is provided integrally on and formed as a single piece (see fig.17, annotated figure)  with the body casing; and
an operating member (operation handle, not labeled, see fig.3) is detachably attachable (via C movement – which moves away from the attaching portion, therefore detachably attachable) to the attaching portion and connected to the lever so as to enable the lever to be operated manually. 

Since Watanabe does not explicitly show the operating member, Watanabe does not teach:
wherein, when the operating member is operated, the operating member is rotated from a first posture in which the operating member extends along a first direction, which is parallel to a placing surface of the base to a second posture in which the operating member is rotated in a direction away from the placing surface of the base, and is lifted up from an inner surface of a trunk lid,
wherein the attaching portion comprises an engagement portion configured to engage with the operating member at the first posture to prevent the operating member from being pulled in the first direction, 
wherein the operating member, when rotated to the second posture, is disengaged from the engagement portion and is releasable from the attaching portion. 

Fannon teaches a lock device comprising: 
an operating member (18,32) detachably attachable to an attaching portion (12,40,104,65,92) and connected to a lever (in latch 20) so as to enable the lever to be operated manually, 
wherein when the operating member is operated, the operating member is rotated (compare fig.2 to fig.5) from a first posture (fig.2) in which the operating extends along a first direction (left to right of page) which is parallel to a placing surface (104) of the base to a second posture (fig.5) in which the operating member member is rotated in a direction away from the placing surface of the base (see movement from fig. 2 to fig.5), and is lifted up from an inner surface of a trunk lid;
wherein the attaching portion comprises an engagement portion (92) configured to engage with the operating member at the first posture to prevent (has to be biased away for handle to move) the operating member from being pulled in the first direction, 
wherein the operating member, when rotated to the second posture, is disengaged from the engagement portion and is releasable from the attaching portion. (Fannon fig2-5)

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe wherein, when the operating member is operated, the operating member is rotated from a first posture in which the operating member extends along a first direction, which is parallel to a placing surface of the base to a second posture in which the operating member is rotated in a direction away from the placing surface of the base, and is lifted up from an inner surface of a trunk lid, wherein the attaching portion comprises an engagement portion configured to engage with the operating member at the first posture to prevent the operating member from being pulled in the first direction, wherein the operating member, when rotated to the second posture, is disengaged from the engagement portion and is releasable from the attaching portion, as 

Regarding claim 10, Watanabe further teaches the lock device according to claim 9.
However, Watanabe does not teach the details of the operating member, wherein the operating member comprises: 
a shaft; and 
a grip portion provided at a distal end portion of the shaft, a proximal end portion of the shaft being connected to the lever, wherein the attaching portion comprises an accommodating portion configured to receive the proximal end portion of the shaft, and 
wherein the accommodating portion has a recessed hole extending in a direction orthogonal to the placing surface.

Fannon further teaches the lock device, wherein the operating member comprises: 
a shaft (102,62,68); and 
a grip portion (32) provided at a distal end portion (left of shaft – fig.5) of the shaft, a proximal end portion (near cable 24, fig.5) of the shaft being connected to the lever, wherein the attaching portion comprises an accommodating portion (portion created by 65,12,104) configured to receive the proximal end portion of the shaft, and 
wherein the accommodating portion has a recessed hole (not labeled, space between 65 and left end of 104, fig.5) extending in a direction orthogonal (hole has a width which is orthogonal to the placing surface) to the placing surface.



Regarding claim 11,Watanabe further teaches the lock device according to claim 10, however does not further teach wherein in the case the operating member is rotated from the first posture to the second posture, the proximal end portion of the shaft enters into the recessed hole, and the shaft is raised from the proximal end portion as a fulcrum.

Fannon teaches the lock device wherein in the case (14) the operating member is rotated from the first posture (fig.2) to the second posture (fig.5), the proximal end portion of the shaft enters into (fig.5) the recessed hole, and the shaft is raised (raised direction is ‘upwards’ and left – compare fig. 2 to fig.5) from the proximal end portion as a fulcrum.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Watanabe with the operating member, wherein in the case the operating member is rotated from the first posture to the second posture, the proximal end portion of the shaft enters into the recessed hole, and the shaft is raised from the proximal end portion as a fulcrum, as taught by Fannon, in order to provide an angle of movement of the operating member 

Regarding claim 12, Watanabe (and further in view of Fannon) further teaches the lock device according to claim 5, however, Watanabe does not show movement of the wire. 
Fannon teaches the lock device wherein for the second posture, a first portion (right portion closest to 122, fig5) of the wire (24) extends along the placing surface of the base, while a second portion (portion attached directly to 66) of the wire inclined obliquely relative to the placing surface of the base (fig5).

Annotated Figure

    PNG
    media_image1.png
    546
    602
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive and are considered moot in view of new rejection A in light of amendments made to claims. Regarding rejection B, Applicant has not provided any substantial evidence as to why the combination does not read on the amendments. Rejection maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to lock devices.
Related but not relied upon art: 
Tamura et al. US 20190106914
Higgins US 9593513
Lam US 6394511
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675